Exhibit 10.8

 

[Company Letterhead]

Confidential

Page 1 of 3

 

July 21, 2003

 

Re:  Employment Terms

 

Dear Patty:

 

This letter is an offer of employment in the capacity of Chief Accounting
Officer for Digital Lightwave, Inc. or its assignees (the “Company”) but does
not constitute an employment contract or any continued guarantee of employment.

 

1.                    Duties and Responsibilities.  As a Chief Accounting
Officer, you will be responsible for managing the finances of the Company, as
provided by the Chief Executive Officer.  You will be fully responsible for the
development and management of a talented, organized, and efficient finance
organization. You will report directly to the Chief Executive Officer.

 

You will be responsible for managing the Finance organization, the articulation
of its goals and objectives, and of its effective plans in alignment with the
goals and objectives of the Company, as approved by the Chief Executive
Officer.  The Company expects that you will closely coordinate your efforts with
the Company’s employees and executives.  You will also provide support and
resources regarding the preparation and dissemination of financial statements
relating to both national and international operations.

 

It is expected that the net impact of your efforts will be to continually
improve the management of the Company’s finances, which then results in
increased cash flow generation, and then through effective financial management,
profit for the Company.

 

2.                    Responsibilities of Management. As a member of the
management team, you will be required to provide substantial and continuous
leadership and contributions to the Digital Lightwave organization.  You will be
responsible for your performance and that of any subordinates you manage.  You
will manage your subordinates in accordance with the policies and procedures of
the Company now or hereafter existing.

 

3.                    Exclusive Services.  During your employment it is expected
that you will be a full time employee of the Company.  It will be required that
your services be exclusive to the Company and that you will devote your
productive time and attention to the performance of your duties during the term
of employment.

 

4.                    Continuity of Service.  The nature of your role and level
of responsibility may be varied during the term of your employment. 
Irrespective of any such variation, the terms and conditions set out in this
offer letter will continue to apply unless appropriately amended in writing.

 

5.                    Confidentiality and Intellectual Property Rights
Agreements. During your employment, you will occupy a position of trust and
confidence and therefore you will be required to maintain the confidentiality of
Company information.  You will be required, as are all employees, to sign a
Confidentiality Agreement and an Assignment of Intellectual Property Rights
Agreement, wherein the employee acknowledges and agrees that all intellectual
property, inventions and trade secrets are and shall be the sole property of the
Company.  Both agreements extend beyond cessation of employment.

 

                                                                                                                                                                                                                                

                                                                                                                                                                                                                  Initial

6.                    Conflict and Potential Conflict of Interest.  You shall
declare in writing to the Chief Executive Officer any conflict of interest or
potential conflict of interest.

 

7.                    Recruitment of New Employees. Because of your background,
it is expected that you will be able to attract talent which is significantly
qualified in accounting, either on a direct or contract basis, and that you will
engage the team you recruit in accounting activities as needed to meet your
objectives.  You will also communicate and coordinate with those individuals and
groups both within and outside the Company necessary for the successful and
timely completion of your goals and objectives and those of the Company.

 

8.                    Non-Recruitment of Employees.  For the period of six (6)
months after cessation of employment, you agree you will not recruit or assist
in the recruitment of any current or previous Company employees or
employee-contractors.

 

9.                    Non-Competition.  During any period up to six (6) months
after cessation of employment, you agree you will not provide services to, or
recruit or assist in the recruitment of current or previous Company employees,
or employee-contractors for, or engage employment in a company, business
enterprise, or entity which is a direct competitor of the Company.

 

10.                 Compensation. The Company is offering you a base salary of
$100,000 per year.

 

11.                 Pay Periods. Semi-monthly payroll is issued on the 15th and
the last day of each month.

 

12.                 Overtime Compensation. The Company does not pay overtime to
salaried employees.

 

13.                 Employment Probation Period.  As a new employee you shall be
employed on a probationary basis for the first three (3) months of employment. 
The Company will review your performance at least one (1) week prior to the
expiration of the period of probation and inform you of the results of the
review.

 

14.                 Performance and Compensation Review.  Your performance and
compensation will be reviewed by the Company on an annual basis.  Your
performance review shall be conducted in accordance with performance measurement
guidelines adopted from time to time by the Company.  Your compensation review
shall include consideration of prevailing rates of compensation on the open
market for positions similar to your position.

 

The Company may institute a general reduction of compensation in consideration
of prevailing economic conditions.  As economic conditions improve, any
compensation so reduced, will be evaluated with respect to its level prior to
any reduction.

 

15.                 Residence.  It is expected that you will reside within 50
miles of the Company facility.  When not travelling on Company business, you
will spend the majority of your time at the Company facility in Florida.

 

16.                 Overseas Travel and Insurance.  You may be required to
travel overseas in the performance of your duties, from time to time, as
directed by the Company.  The Company shall provide and maintain comprehensive
travel insurance on your behalf.

 

17.                 Expense Reimbursement. Airfare, hotel, car rentals, meals
etc. will be paid by you at the time of purchase; you will then be reimbursed
100% by the Company for all allowable business related expenses.  All expenses
charged to the Company require receipts and justification and approval by the
Chief Financial Officer.

 

18.                 Stock Option Grant. The Company intends to offer you the
option to purchase 20,000 shares of the Common Stock of the Company, subject to
the approval of the Compensation Committee of the Board of Directors.  These
shares will vest ratably over a three-year period of employment.

 

19.                 Stock Purchase Plan. Employees of the Company are eligible
to purchase shares of the Common Stock of the Company on an attractive basis
under its Stock Purchase Plan.  In order to be included in the Stock Purchase
Plan, you must be an employee and elect to participate at the start date of each
quarterly Stock Purchase Plan.  Stock Purchase Plans begin about fifteen (15)
days prior to the beginning of a business quarter.

 

 

                                                                                                                                                                                                                                

                                                                                                                                                                                                                  Initial

20.                 401(k) Plan. The Company has a 401(k) Plan which provides a
50% matching contribution to employee contributions up to 6% of salary.  The
401(k) Plan vests after one year of employment.  You may roll over a 401(k) Plan
from a prior employment upon your start date.  However eligibility in the
Company’s 401(k) Plan begins the first of the quarter following 90 days of
employment.

 

21.                 Benefits. As an employee of Digital Lightwave in the United
States, you are entitled to participate in the insurance and benefit programs of
the Company and will also be entitled to receive the Company’s vacation/holiday
allocation.  The Company offers a comprehensive insurance package which includes
medical, dental, disability and life insurance.  All employees receive fifteen
(15) paid vacation days after one year of service.  In addition, the Company
provides eleven (11) paid holidays and five (5) paid sick days for time away
from work due to illness, per year.

 

You are eligible for coverage under the Company medical, dental, and life
insurance programs, as of the first day of the month following your employment
date.

 

22.                 Medical Benefits.  The Company agrees to reimburse you for
your monthly medical COBRA up to the amount that the Company pays for the plan
in place less your employee contributions.

 

23.                 Return of Company Equipment. The Company may supply you with
equipment to perform the functions of your position.  All items provided to you
for your use as an employee remain the property of the Company and you
specifically agree to return all items given to you within seven (7) days of
cessation of employment with the Company.  Further, you agree you will reimburse
the Company in full for any costs, including but not limited to attorney’s fees,
incurred in securing the return of any of its property not returned after seven
days.

 

24.                 At-will employment. This letter is not an employment
contract or any continued guarantee of employment.  During the entire course of
your employment with the Company you will be an at-will employee.  This means
that you will be free to terminate your employment with the Company at any time,
with or without reason, and the Company will have the right to terminate your
employment or the employment of others at any time, with or without reason.

 

25.                 Due Diligence.  Subsequent to the date hereof the Company
intends to continue its due diligence process with regards to your references,
prior employment, and business activities.  In the event that the Company
discovers that any act has occurred which could, with the passage of time and
taking of action, constitute misconduct of a material nature, as determined by
the Company, the terms of employment set forth herein may be voided by the
Company.

 

26.                 Duration of Offer.  This offer is valid until the close of
business on July 22, 2003.

 

27.                 Start of Employment.  The Company would like to start your
employment on July 16, 2003.  On your start date you are required to bring
verification of your employment eligibility.  Some examples of acceptable forms
of verification of eligibility include a passport, or driver’s license/photo ID
and social security card, or driver’s license/photo ID and birth certificate. 
If you are not a U.S. citizen, and your employment is in the United States,
proof of employment eligibility in the U.S. is required.  Original documents are
required – not photocopies, unless they are officially certified copies.

 

 

I personally look forward to you joining the Digital Lightwave team at a very
exciting time the in the Company’s evolution.

 

 

Best Regards,

Digital Lightwave, Inc.

 

/s/ James R. Green

 

James R. Green

President & Chief Executive Officer

Acknowledgment of receipt and

Acceptance of the foregoing:

 

 

/s/ Patricia A. Hayes            7/21/03  

Patricia Hayes                       Date